 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The parties stipulated that a production and maintenance unitincludingwarehouse employees was an appropriate unit.Theywould exclude truckdrivers, office clerical employees, and salesmenwho are already bargained for in separate units.Under the existingcontract vintage season employees, who are hired in the fall and workonly from October into December, are defined as temporary or part-time and are not required to become a member of the Union untilthey have worked 60 days during the particular season.Employertook no position as to their inclusion in the unit; Petitioner contendsthat, in line with the contract, they should not be allowed to vote unlessthey have been employed more than 60 days at the time of the election.The record indicates that vintage season employees do not returnfrom year to year.On this record we find that the vintage seasonemployees are temporary employees with no reasonable expectationof future employment, hence no substantial interest in employmentconditions at the plant.4We shall exclude them from the unit.We find that all production and maintenance employees of Em-ployer at its Los Angeles, California, plant, including warehouse em-ployees and checkers,5 but excluding vintage season employees, truck-drivers, office clerical employees, salesmen, professional and technicalemployees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election 6 omitted from publication.]4CompareThe Welch Grape Juice Company,96 NLRB 214, 216, where the record showedthat many "nonregular" employees did have a reasonable expectation of substantial futureemployment5The record indicates that Employer classifies checkers as warehouse employees.IfLocal 56 of the Distillery Workers should achieve timely compliance with Sec-tion 9 (f), (g), and (h), the International and/or its Local 56 may be placed on theballot upon application to the Regional Director within 10 days after the issuance ofthisDecision and Direction.Local Union 219, Retail Clerks International Association, AFL-CIOandCarrollHouse of Belleville,Inc.,J.J.NewberryCompany,W. T. Grant Company, J. C. Penney Company, andS.S.Kresge Company.CasesNos. 14-CB-450, 14-CB-451,14-CB-453, 14-CB-454, and 14-CB-461.April 1, 1958DECISION AND ORDEROn October 31, 1957,Trial ExaminerArthurE. Reyman issued hisIntermediate Report in the above-entitled proceeding,finding that the120 NLRB No. 48. LOCAL UNION 219273Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent filed exceptions tothe Intermediate Report together with a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions, the brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the modification noted below'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that Local Union 219, Retail Clerks Inter-national Association, AFL-CIO, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Downtown Retail Mer-chants Association of Belleville, Illinois, for and in behalf of CarrollHouse of Belleville, Inc., J. J. Newberry Company, W. T. Grant Com-pany, J. C. Penney Company, S. S. Kresge Company, and any otheremployer members of the Association, by failing to notify the FederalMediation and Conciliation Service and the appropriate State agencyof the existence of a dispute within 30 days after service of writtennotice upon Downtown Retail Merchants Association of Belleville,Illinois, for and on behalf of the above-named employers, of proposedtermination or modification of an existing collective bargaining con-tract, provided no agreement has been reached by that time.(b)Engaging in, or causing or instructing the employees of CarrollHouse of Belleville, Inc., J. J. Newberry Company, W. T. Grant Com-pany, J. C. Penney Company, S. S. Kresge Company, or any other em-ployer member of the Association, to engage in, a strike, for the pur-pose of modifying or terminating a collective-bargaining contract,without first having complied with the requirements of Section 8 (d)of the Act.1 The Respondentalso requested oral argument.The request is deniedas the recordand briefadequately present theissues and the positionsof the parties.2 The TrialExaminer found that, by failing to comply with therequirements of Sec-tion 8(d) of the Act, the Respondent violatedSection 8(b) (1) (A) as well as Sec-tion 8(b) (3).The Respondent has excepted.The TrialExaminer'sproposed remedy,covers onlythe Section 8 (b) (3) violationThe General Counsel hasnot excepted to thislimitation.The finding of a violationof Section8 (b) (1) (A) is thereforeessentiallyredundant.In view of thiscircumstance,we find it unnecessary in this caseto decidewhether by violatingSection 8(b) (3), the Respondent also violated Section8 (b) (1) (A)The TrialExaminer's finding of such violation is therefore not adopted.483142-59-vol 120-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of Local Union 219, Retail ClerksInternational Association, AFL-CIO, copies of the notice attachedhereto as "Appendix." s Copies of said notice, to be furnished by theRegional Director for the Fourteenth Region, shall, after being dulysigned by an official representative of the Respondent, be posted by theRespondent immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members of the Respondent are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(b)Furnish to the said Regional Director signed copies of thenotice attached hereto marked "Appendix," for posting by DowntownRetailMerchants Association of Belleville, Illinois, and the Charg-ing Parties, the Association and the Charging Parties willing, atplaces in the Belleville stores where notices to employees arecustomarily posted.The notices shall remain posted for sixty (60)consecutive days.(c)Notify the Regional Director for the FourteenthRegion inwriting, within ten (10) days from the date of this Order, as to thesteps it has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order," thewords "Pursuant to a Decree of a United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TOALL MEMBERSOF LOCAL UNION 219,RETAIL CLERKS INTER-NATIONAL ASSOCIATION, AFL-CIO; AND TO ALLEMPLOYEES OFCARROLLHOUSE OF BELLEVILLE,INC., J.J.NEWBERRYCOMPANY, W.T. GRANT COMPANY, J. C. PENNEY COMPANY, ANDS. S. KRESGECOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby give notice that :WE WILL NOT refuse to bargain collectively with DowntownRetailAssociation of Belleville, Illinois, for and in behalf ofCarroll House of Belleville, Inc., J. J. Newberry Company, W. T.Grant Company, J. C. Penney Company, S. S. Kresge Company,and any other employer members of the Association, by failingto notify the Federal Mediation and Conciliation Service and theappropriate State agency of the existence of a dispute within 30days after service of written notice upon Downtown Retail Mer- LOCAL UNION 219275chants Association of Belleville, Illinois, for and on behalf of theabove-named employers, of proposed termination or modificationof an existing collective-bargaining contract, provided no agree-ment has been reached by that time.WE WILL NOT engage in, or cause or instruct the employees oCarrollHouse of Belleville, Inc., J. J. Newberry Company,W. T. Grant Company, J. C. Penney Company, S. S. Kresge Com-pany, or any other employer member of the Association, to en-gagein, a strike, for the purpose of modifying or terminating acollective-bargaining contract without first having complied withthe requirements of Section 8 (d) of the Act.LOCAL UNION219,RETAIL CLERKS INTER-NATIONALASSOCIATION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is aproceeding under Section 10 (b) of the NationalLaborRelations Act,as amended.'These cases were consolidated and pursuant to notice came on for hearing beforethe duly designated Trial Examiner at St.Louis,Missouri,on July 16, 1957.Thehearing was closed on the followingday.TheGeneral Counsel of the NationalLabor Relations Board andLocal Union No. 219,Retail Clerks International Asso-ciation,AFL-CIO (herein sometimescalled the Union or Local219) were repre-sented by counsel.At thehearing, the amended consolidated complaint againstthe Respondent, issued June26, 1957, by the GeneralCounsel onbehalf of theBoard by the Regional Director for the Fourteenth Region,was again amendedin certain respects'and as amended its paragraphs I through XIII were admitted bythe Union.The admissions of fact and stipulations entered into at the hearing insubstance show:FINDINGS OF FACT1.THE UNFAIR LABOR PRACTICESCarrollHouse of Belleville,Inc., J.J.NewberryCompany,W. T. Grant Com-pany, J. S. Penney Company, and S. S. Kresge Company,the employers andCharging Parties in this matter,2have bargained collectivelywith theunion overa period of years in an association unit known as the Downtown Retail MerchantsAssociation of Belleville,Illinois.A collective-bargaining agreement between theAssociation and the Union expired onMarch 15, 1957.On January2, 1957,the Union had sent notices to each one of these employersthat it desired to amend or terminate the contract. Subsequently,on February 7,1957, the partiesmet for the purposesof collectivebargainingand met at varioustimesthereafter.On oraboutMarch19, 1957, Local219 mailed for the first1 61 Stat.136 ; 29 U S. Code,Sec 151et seq ,herein referred to as the Act'Charges were filed by Carroll House of Belleville, Inc, on April 2, 1957. Case No14-CB-450, by J J Newberry Company on April 3, 1957, Case No 14-CB-451, byW. T' Grant Company on April 9, 1957, Case No 14-CB-453. by J C Penney Companyon April 12, 1957, Case No 14-CB-454 and S S Kresge Company on Juno 4, 1957,Case No.14-CB-461These employers charged that Local 219 had refused to bargaincollectivelywithin the meaning of Section 8 (b), subsection(3) and Section 8 (d), sub-section(3) of the Act 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime notices of dispute to the Federal Mediation and Conciliation_ Service andto the Illinois Department of Labor according to the requirements set forth inSection 8 (d) (3) of the Act.Thereafter, on March 29, the Unionengaged in astrike and picketing at Carroll House and J. J. Newberry; on April 6,it' engagedin a strike and picketing at the stores of W. T. Grant, J. C. Penney, and S. S. Kresge.On April 11 an agreement was reached between Local 219 and these employers andthe strikes and picketing then ceased. It therefore is shown that the Union sentthe required 60-day notice several days prior to the reopening date of the contractand that more than 2 months later, considerably after the 30-day period prescribedby Section 8 (d) (3) of the Act, the first notices of dispute were sent to theFederalMediation and Conciliation Service and to the appropriate State agency;and that within 1,0 days thereafter, a strike and picketing were conducted by theUnion at 2 of the stores involved and 8 days later a strike and picketing wereundertaken by the Union at 3 other stores.The complaint alleges that the Union, by failing to comply with the requirementsof Section 8 (d) (3) was in violation of Section 8 (b) (3) and 8 (b) (1) (A) ofthe Act.The jurisdiction of the Board herein is established by agreement of the parties.Carroll House of Belleville, Inc., an Illinois corporation, is a wholly owned sub-sidiary of Interstate Stores, Inc., a Delaware corporation, which maintains andoperates eight department stores in the State of Illinois including the departmentstore at Belleville, Illinois, the facility here involved, which is operated by CarrollHouse of Belleville, Inc.During the calendar year 1956, Interstate Stores, Inc.,purchased and shipped goods valued in excess of $1,000,000 directly into the Stateof Illinois from points outside the State of Illinois, and purchased goods valued inexcess of $2,000,000 within the State of Illinois, which goods originated outsidethe State of Illinois.J.J.Newberry Company, a New Jersey corporation with its principal officelocated at 245 Fifth Avenue, New York 16, New York, owns and operates varietystores in 46 States of the United States, including the variety store located at Belle-ville, Illinois, the facility here involved.During the calendar year 1956, a repre-sentative period, J. J. Newberry Company in the course and conduct of its operationspurchased and shipped or caused to be shipped, goods valued in excess of $10,000,000directly frompoints in one State to points in other States where its respective retailestablishments are located.W. T. Grant Company is ,a Delaware corporation with its principal office locatedat 1441 Broadway, New York, New York, engaged in selling variety merchandiseat retail; it operates stores in 44 States of the United States, including two storeslocated at Belleville, Illinois, the facility herein involved.During the calendaryear 1956, a representative period, W. T. Grant Company in the course and conductof its operations purchased and shipped or caused to be shipped, goods valued inexcess of $10,000,000 directly from points in one State to points in other Stateswhere its respective retail establishments are located.J.C. Penney Company, a Delaware corporation, with its principal office locatedat 330 West 34th Street, New York, New York, owns and operates departmentstores in 48 States of the United States, including a department store at Belleville,Illinois, a facility here involved.During the calendar year 1956, a representativeperiod, J. C. Penney Company in the course and conduct of its operations pur-chased and shipped or caused to be shipped, goods valued in excess of $10,000,000directly from points in one State to points in other States where its respective retailestablishments are located.S. S. Kresge Company is a Michigan corporation with its principal office locatedatDetroit,Michigan; it owns and operates retail stores in 26 States and in theDistrict of Columbia.During the calendar year 1956, a representative period,S. S. Kresge Company in the course and conduct of its operations purchased and,shipped or caused to be shipped, goods valued in excess of $10,000.000 directlyfrom points in one State to points in other States whereits respective retailestablishments are located.On the basis of these facts, the Trial Examiner finds that each of these Companiesis engaged in commerce within the meaning of the Act.It further is agreed between the parties that Local Union No. 219, Retail'ClerksInternationalAssociation,AFL-CIO, is a labor organization within the meaningof Section 2, subsection (5) of the Act.The Trial Examiner so finds.It is further stipulated that for many years, including negotiations in the year1957, collective bargaining took place between representatives of the DowntownRetailMerchants Association of Belleville, Illinois, on behalf of its members andothers who designated the Association as their bargaining unit; that the agreementreached between the Association and the Union became the master contract and LOCAL UNION 219277individual duplicates were executed between individual employers and the Unionupon proof that the, proffered contract was a duplicate of the agreement reachedbetween the Union and the Association, except that the 1957 contract agreed toby the Association and the Union had not yet at the time of hearing been signedoff by all of the Belleville employers who usually sign such contracts, includingJ.C. Penney Company; that a unit comprised of all employees of the employers ofBelleville, Illinois, including the employers who appear as charging parties hereinwho bargain collectively with the Union through the Downtown Retail MerchantsAssociation of Belleville, Illinois, excluding guards, watchmen, professional, andsupervisory employees, constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9, subsection (b) of the Act.The 1956agreement provided:Article 12-Term of AgreementThis Agreement shall continue in effect from March 16, 1956, through March15, 1957, and shall automatically be renewed from year to year unless eitherparty serves notice in writing to the other party sixty (60) days prior to theAnniversary date, of a desire of termination of or changes in the Agreement.The foregoing facts, on which the parties hereto seem to be in full agreement,are now found by the Trial Examiner to constitute the essential facts in the case,and lead to a necessary consideration of the merits of the allegations of contra-ventions of the Act as set forth in the amended consolidated complaint.Concluding FindingsThe Respondent Union agrees that there can be little question that the Union,by failing to send a notice required by Section 8 (d) (3) to the Federal Mediationand Conciliation Service and to the appropriate State agency within the strict statu-tory period, failed to comply with that provision of the Act, and was accordinglyin violation of Section 8 (b) (3) for refusal to bargain.The Union disagrees, how-ever,with the assertion of the General Counsel that the calling of strikes by theUnion without sending the required 30-day noticewas alsoa violation of Section8 (b) (3). Thus, the questionis raisedas to whether the 30-day notice as requiredby Section 8 (d) (3) when not timelysentbecomes a violation of Section 8 (b) (3)of the Act.The Union urges that past Boarddecisions3are in error, principallybecausetheUnion contends that the Board considered the failure to send timelynotice and subsequent strike action as a combinedissue,when in reality, theyshould be considered as entirely separate matters.The Union contends that oneis covered by the statute, the other is not; that oneisa violationwhich the Unionreadily concedes, the other is not.The Union states the question this way: Did the Union violate the law a secondtime on March 29, 1957, when it began a strike against 2 employers, and again onApril 6, 1957, when it struck 3 others?These strikes began after the expirationdate of the collective agreement (March 15, 1957), and long after the 60-day periodof Section 8 (d) (1) had expired. In answering thisquestionas posed by it, theUnion asserts that the statute makes no specific provision for outlawing a strikeafter an untimely Section 8 (d) (3) notice; that there is no warrant whatever forholding such a strike illegal when it occurs past the 60-day period, and that thereis not only no warrant for holding such a strikeillegal,but other provisions of theAct clearly indicate that such a drasticsanction as outlawingthis kind of strikecannot be justified within the provisions of the Act.On thisissuethe General Counsel takes the position that heisnotalleging thatthe Respondent violated Section 8 (d) of the Act because the Union did not filethe required notice with the Mediation and Conciliation Service and the appropriateState agency within 30 days; but that because the Union went out on strike within30 days after giving that notice, the Union violated the Act.The Charging Parties,as the Trial Examiner understands their position, say that this section of the Actwas violated because the Union did not file the appropriate notices within 30 daysfrom the original 60-day notice .48Retail Clerks LocalNo.1179 (J C Penney Company),109 NLRB 754;DuQuoinPacking Company.117 NLRB 670;UnitedMineWorkers, etc (TVest Virginia Pulp fPaper Co), 118 NLRB 220* In argument at the close of the hearing, counsel for the General Counsel made thefollowing statementNow. I admit that counsel is correct in saying that that position which I stated isthe only interpretation, we are not going as far as he is In other words, General 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile frankly conceding that the Union was in contravention of the Act throughitsrefusal to bargain within the meaning of Section 8 (b) (3) of the Act, theUnion asserts that strikes do not necessarily follow the untimely sending of noticesand that in these instant cases the strikes conducted by the Union on March 29and April 6,were not illegal strikes; conceding that here the Union had violatedthe Act when it failed to send its Section 8 (d) (3) notice 30 days after thesending of the required 60-day notification and that since the notice of terminationwas sent on January 2,the Section 8 (d) (3) notice was due no later than Febru-ary 1,and that when that period went by without sending a notice, the Unionviolated the law "irrespective of any subsequent conduct."The Union force-fully contends that the Act makes no specific provision for outlawing a strikeafter an untimely Section 8(d) (3) notice;that there is no warrant whateverfor holding such a strike illegal when it occurs past the 60-day period; that notonly is there no warrant for holding such a strike illegal,but other provisions ofthe Act clearly indicate that such drastic sanction as outlawing this kind of strikecannot be justified within the terms of the Act.On behalf of the Union, it issaid that with no statutory language whatever to support the stringent position ithas assumed,the Board must necessarily fall back upon a construction of theAct to justify the result it reached in J.C. Penneyand subsequent cases; it is saidthat quite obviously the 8(d) (3) notice is mandatory because it is in the law, butthat what the remedy may be for,failure to observe the strictness of the statute in'another matter should be limited to the"statute of transgressions";and it stronglycontends that a failure to comply with the mandatory requirements of an 8 (d) (3)notice is a matter separate and apart from a later strike"and when other pro-visions of the statute are construed,itought to be readily recognized that to find aviolation of the law in a strike after an untimely 8(d) (3) notice is an egregiousrestriction on the statutory rights of employees."The statutory provisions reliedupon by the Union in support of this position are as follows:1.Congress provided for restricting strikes following a Sec.8 (d) (1)notice,but did not do so after and 8(d) (3) notice.Expressio unius estexclusio alterius.In order to insure that a union could not go on strike during the periodcovered by the 60-day notice,Congress enacted Sec.8 (d) (4) which pro-vides that a party must continue in full force and effect without resorting tostrike, the terms and conditions of the existing contract for a period of sixtydays after such notice is given or until the expiration date of such contract.Let us assume that Congress had not enacted Sec.8 (d) (4). The Board'sinterpretation that the language of 8 (d)(3) is mandatory would applyjust as well to the language of 8 (d) (1) which provides for the 60-day notice,and to be consistent,the Board would also have to hold that a strike after afailure to send an 8 (d) (1) notice would be illegal also.Counsel is not applying the language of the statute as literally as he interprets it.I am not saying that is an incorrect positionThe General Counsel takes the posi-tion that the spirit of the law has been violated by not permitting 30 days sincethe [services of the] Mediation Service [were]available or could be obtained.Counsel for J. C. Penney,in brief, refers to an administrative decision of the GeneralCounsel wherein the General Counsel said in part-legislativehistory supports the conclusion that the statutory purpose waseffectuated here . . .(by) . . . granting time and opportunity tor the MediationAgency to function for at least 30 days.No.K-285, 37 LRRM 1436.Although in the case considered by the General Counsel the Union did not serve Sec-tion 8 (d) (3) notices on the governmental agencies until 2 months after the Unionserved its Section 8(d) (1) notice,nevertheless the Union did not strike until 2 monthsafter service of the 8(d) (3) notice and after the expiration of the contract.Counsel forthis employer states that the employer feels that the General Counsel used the statuteless strictly than is required,but that it should be noted that the employer's and GeneralCounsel's interpretations of Section 8 (d) are not necessarily inconsistent.Counsel cor-rectly states :The Union did not give notice to the Mediation Agencies within 30 days after thegiving of the 60-day notice...(and) it engaged in strike action before a 30-dayperiod had expired from the time of the notice actually given to the MediationAgencies,and argues that this certainly prevented the Mediation Agencies from offering their aid foran effectual period,and thus prevent industrial strife, as is the intent of the statute LOCAL UNION 219279But yet Congress specifically wrote in 8 (d) (4).To accept the Board'sinterpretationthat an untimely 8 (d) (3) notice prohibits a strike even thoughthere is no further statutorysanction,one would have to conclude that 8 (d)(1), absent statutorysanction,would also prohibit a strike after an untimelynotice.Therefore to follow the Board's reasoning, the inclusion of 8 (d) (4)was atotally useless and unnecessary act on the part of Congress.We re-spectfully submit that this is not reasonable, that Congress enacted Sec. 8(d) (4) for a valid purpose, and that Congress, had it intended to have out-lawed a strike after an untimely 8 (d) (3) notice, could easily have usedlanguage toattain its purpose.2.The second statutory provision which enhances the Union's position here isSec. 13 which states:"Nothing in this Act, except as specifically providedfor herein, shall be construedso asto either interfere with or impede ordiminish in any way the right to strike, or to affect the limitations or quali-,fications on that right."It isimpossible to ignore the force of Sec. 13.Nothing'except as specifi-cally provided for shall be construedso asto interfere with or impede ordiminishin any way the right to strike.Now, there is rather obviously nospecific limitation in Sec. 8 (d) on the right to strike because of a failure tosenda timely notice under 8 (d) (3). The Board can only rely on inter-pretation to reach its result, and Sec. 13 saysas plainly asthe English languagecan say that this must not be done.We respectfully submit that the Board'spast rulingshave wrongfully ignored the forthright command of Sec. 13,and that it ought to be recognized that the timehas cometo accept theforce of this statutory provision.In the brief filed on behalf of J. J. Newberry Company, Counsel takes a positionsimilarto that taken on behalf of J. C. Penney Company.Here Counsel assertsthat there is a very sound and logicalreasonfor the provision in Section 8 (d) (3)requiringthat notice to the agencies be given 30 days after the 60-day notice. Itis said that Section 8 (d) contemplates the minimum 60-day notice being given bya party exactly 60 days prior to the expiration date of the contract, and that forthisreasonand to enable the governmental agencies 30 days to help the parties, Sec-tion 8 (d) (3) was draftedso asto provide for the notice to such agencies 30 daysafter the 60-day notice. It is said further that Section 8 (d) (4) "then falls exactlyin line withthe preceding subparagraph" so that, the parties having had 60 days tosettleand the services of the governmental agencies having been available for 30 ofthose 60 days, the union or employer may then resort to strike or lockout. It isargued that there is no need for a reference in Section 8 (d) (4) to the 30-daynotice because the reference to the 60-day notice by force also covers the 30-daynotice and accordingly, failure to give the 30-day notice prior to expirationacts as abar to strike and picketing activity on the part of theunion; furthermore, that strikeand picketing activity by the union within 30 days after the giving of such notice(even though after the expiration date of the contract) is illegal because it does notgivethe governmentalagenciesampletimeto assist the parties in arrivingat a settle-ment and acts as an interference and obstruction of commerce.The pertinent provisions of Section 8 (d) of the Act provide:Provided,That where there is in effect a collective-bargaining contractcovering employeesin anindustry affecting commerce, the duty tobargaincollectively shall also mean that no party to such contract shall terminate ormodify such contract, unless the partydesiringsuch termination ormodification-(1) serves a written notice upon the other party to the contract of the pro-posed termination or modification sixty days prior to the expiration date there-of, or in the event such contract contains no expiration date, sixty days priorto thetime it isproposed to make such termination or modification;(3) notifies the Federal Mediation and Conciliation Service within thirty daysafter such notice of the existence of a dispute, . . . provided no agreement hasbeen reached by that time; and(4) continues in full force and effect, without resorting to strike or lockout,all the terms and conditions of the existing contract for a period of sixty daysafter such notice is given or until the expiration date of such contract, which-ever occurs later:The facts in the instant proceeding closely parallel the facts inRetail Clerks Inter-national Association,Local 1179 (1. C. Penney Company),109 NLRB 754. The 280DECISIONSOF NATIONALLABOR RELATIONS BOARDdifference between the factual situation in J.C. Penneyand here is that in J.C.Penney,a 30-day notice was given a little more than 1 month after the start of thestrike and something over 3 months after the giving of a 60-day notice, while herethe Union sent the required 60-day notice several days prior to the reopening dateof the contract and more than 2 months later, and long after the 30-day periodprescribed by Section (d) (3) of the Act the first notices of dispute were sent tothe Federal and State agencies involved; and that within 10 days thereafter a strikeand picketing occurred. (It has been noted that the contract termination date herewas March 15; that the Union mailed its notice of dispute to Federal and Stateagencies on March 19, and thereafter, on March 29, the Union engaged in a strikeand picketing at 2 stores and subsequently on April 6, at 3 other stores in Belle-ville.On April 11, agreement between the Employers and the Union was reachedand the strikes and picketing ceased.)This difference, however, would seem notto vitiate the application of the principle enunciated inJ.C. Penney Company, supra,to the facts in the instant case.5A situation analogous to the instant case waspassed upon by the Board inUnitedMine Workers of America, District 50, etc.(West Virginia Pulp & Paper Co.)118 NLRB 220 (June 19, 1957) where the Boardadopted the findings, conclusions, and recommendations of the Trial Examiner. Inhis Intermediate Report, the Trial Examiner there wrote in part:The second contention of Respondents, that compliance with the provisionsfor notification of the Mediation authorities as prescribed by (3) of Section8 (d) is not a condition to a valid strike, was considered by the Board in [J. C.Penney Company],and explicitly rejected.There, after noting that the pro-vision in question was "an integral part of the scheme evolved by Congressfor achieving a higher degree of stability in collective bargaining," the Boardstated: "Section 8 (d), by its plain language and intent, made it unlawful forthe Respondent Union tostrike . . .without first serving notice of the dispute,with the Company upon the Federal Mediation Service."The variant here is that Respondent struck, not before giving any but only,before giving timely notification to the Mediation authorities.But unless the.30-day time limit set by Section 8 (d) (3) for that purpose is to be regarded'as a nullity, it must follow that the legal consequences of a tardy notification,are no better than an omitted one-in the circumstances ofthiscase at least.The strike on July 27, assuming it to have occurredfollowing compliance;with the 60-day waiting period prescribed by Section 8 (d) (4), nevertheless,took place after an interval of substantially less than the minimum of 30 dayswhich would have elapsed had Respondent's notification been timely.6It is requested on the part of the Union that the Trial Examiner restudy thelanguage and meaning of Section 8 (d) (3), give full effect to the statute "in all`its commanding terms," including Section 13, and hold that past Boardrulings arein error.This the Trial Examiner cannot do. In the absence of higher compellingauthority, the Trial Examiner is bound to follow prior decisions of theBoard inso-far as they bear directly on the issues herein.In J.C.Penneythe Board said (p 759) :The fact that the Union withheld strike action for more than 60 days after advisingthe Company of its desire to modify the contract could in no way relieve it of thestatutory duty to call in the Mediation Service.That notice, as the statute provides,must be served "within 30 days" after notice to the CompanyIn this case, noservice was made upon the Mediation Service and therefore the strike was unlawful'from its inceptionAccordingly, we find that the Respondent Union unlawfully re-fused to bargain, in violation of Section 8 (b) (3) of the Act, both by its failure toserve notice of a labor dispute upon the Federal Mediation and Conciliation Serviceand by engaging in strike action before properly serving such noticeInUnited Mine Workers, supra,118 NLRB 220, Trial Examiner Somers noted, amongother decided cases,Wilson & Co. V. N. L. R. B.,210 F. 2d 325 (C. A. 8), cert. denied,348 U. S. 822;International Union of Operatsng Engineers v. Dahlem Construction Co.,193 F. 2d 470 (C. A.6) ; Lion Ott Co v N. L. R, B.,221 F 2d 231 (C. A. 8), and othercasesThis Trial Examiner agrees with the application of the principles in those cases,as stated by the Trial ExaminerSince the issuance of the Trial Examiner's report inUnited Mine Workers,the Supreme Court of the United States has passed upon the ques-tions presented by the Board inLion Oil Co.,reversing the circuit court andremandingthe case. 352 U S 282. LOCAL UNION 219281The provisions of Section 13 of the Act are not applicable here, since that sec-tion provides protection to the right to strike only to a legal strike.The TrialExaminer will find that the strikes called on March 29 and April 6, were illegalstrikes and therefore the provisions of Section 13 are inapplicable?Another point raised on behalf of the Union is to the effect that the complaintisvague as to the party or parties with whom the Union had a dispute and that insuch respect the complaint is deficient. It is said that the complaint should havespelled out or named the parties to the dispute but that the several charges filedare predicated on the fact that the Union was in dispute with Carroll House, New-berry,Grant, J. C. Penney, and S. S. Kresge; therefore, it is argued, since the'bargaining is on an association basis, that if there was a dispute, it was a dispute withthe Association and not a dispute with any of the individual charging parties.TheUnion questions whether or'not the mere opening of a collective bargaining agree-ment creates a "dispute"; it says that if there was a dispute within the meaning ofSection 8 (d) this dispute was with the Association and not with the chargingparties and therefore, there is no remediable injury to the Employers due to theUnion's failure to file timely notice of dispute with the appropriate agencies asrequired by Section 8 (d) (3) of the Act.The Board has long held that the complaint in any case need not be limited tothe allegations contained in a charge or charges filed, but may include any otheralleged violations discovered during the course of the investigatory process, andthat any variances which occur between the essential allegations of the charge andthe eventual allegations of the complaint are not fatal.The charge is merely thevehicle which sets in motion the investigatory process and in no sense is a plead-ing which may result in the framing of issues in a particular case.Cathey, LumberCompany,86 NLRB 157, 159;Knickerbocker Manufacturing Company, Inc.,109NLRB 1195, 1197; R. H.Osbrink, et al.,104 NLRB 42, 43.Upon the foregoing findings of fact, and on the record as a whole, the TrialExaminer hereby makes the following:CONCLUSIONS OF LAW1.Local Union No. 219, Retail Clerks International Association, AFL-CIO, isa labor organization within the meaning of the Act.2.The said Local Union No. 219 at all times material herein, has been and isthe exclusive collective bargaining representative, within the meaning of Section9 (a) of the Act, of the following employees of Carroll House of Belleville, Inc.,J. J. Newberry Company, W. T. Grant Company, J. C. Penney Company and S. S.Kresge Company at their stores in Belleville,Illinois, in collective-bargaining unitsas follows: All employees of each of the named employers who bargain collectivelywith the said Local Union No. 219 through the Downtown Retail Merchants Asso-ciation of Belleville, Illinois,excluding guards,watchmen,professional and super-visory 'employees.3.By striking to effectuate a change in contract terms despite failure to notifythe Federal Mediation and Conciliation Service and the appropriate State Media-tionauthority within 30 days after service of its 60-day notice, as prescribed bySection 8 (d) said Respondent Local Union No. 219 violated its duty to bargaincollectively within themeaningof Section 8 (b) (3) of the Act, and thereby en-gaged in and is engaging in an unfair labor practice within the meaning of saidsection of the Act.By refusing to bargain collectively with each of these em-ployers, the said Union engaged in and is engaging in an unfair labor practice.within the meaning of Section 8 (b) (3) of the Act, and by such refusal to bargainand by striking to effectuate a change in contract terms despite failure to notifythe Federal Mediation and Conciliation Service and the appropriate State Media-.tion authority within 30 days after the service of a 60-day modificationnotice, asprescribed by Section 8 (d) said Union engaged in and is engaged in an unfairlabor practice within the meaning of Section 8 (b) (1) (A) of the Act.4.The said unfair labor practices are unfair labor practices affecting commercewithin themeaningof the Act.[Recommendations omitted from publication.]7 Section 13 provides : "SEC. 13. Nothing in this Act, except as specifically provided forherein, shall be construed so as either to interfere with or impede or diminish in anyway the right to strike, or to affect the limitations or qualifications on that right."